Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Gottlieb on 3/26/2021.

The application has been amended as follows: 
1.    (Currently Amended) A method comprising:
receiving, by one or more processors, a user-driven integration request and a first binary executable for a mobile application, wherein the integration request includes input specifying one or more user-selected services to be added to the first binary executable;
analyzing, by the one or more processors, the integration request and first binary executable to determine an integration plan, the analyzing including a machine learning model trained on at least one of compatibility rules or guidelines learned from past application integrations to determine combinations of services to the mobile application that work together or combinations that do not work together and thereby requiring adjustments;  
automatically determining what fusion components are needed to complete the integration request  based on the determined integration plan and obtaining the one or more fusion components if the fusion components are available, or if the fusion components are not available, dynamically creating the one or more , wherein the fusion components include software adaptors for adjusting one or more plugin software components for implementing the user-selected services; and 
generating, by one or more processors and without access to the source code for the first binary executable, generated fusion components.
2.  (Cancelled) 

3.  (Cancelled) 

4.  (Currently Amended) The method of claim [[3]] 1, wherein the machine learning model includes one or more convolutional or feed forward neural networks.

5.  (Currently Amended) The method of claim 1, wherein generating 
	
	software adaptor and the one or more plugin software components.

6.  (Original) The method of claim 5, wherein dynamically creating a software adapter, further comprises:
	using a position independent dependency and priority scheme to establish priorities and dependencies between different, fully compiled and linked plugin software components for implementing the user-selected mobile services.

7.  (Currently Amended) The method of claim 5, wherein dynamically creating a software adapter
	generating a first time binary code that will be executed first whenever the application is launched; and
	merging the first time binary code with the binary code for the software adaptor and the one or more plugin software components.

8.  (Original) The method of claim 7, wherein generating the first time binary code comprises:
	extracting activities from a manifest file; and
	dynamically generating façade supportive code based on the activities; and
	generating the first time binary code using the façade supportive code.


	automatically generating façade static constructors and dynamic façade runtime code; and
	adding the façade static constructors and dynamic façade runtime code to the first time binary code.

10.  (Currently Amended) The method of claim 6, wherein using a position independent dependency and priority scheme to establish priorities and dependencies further comprises:
	establishing an ordered list of the one or more plugin software components, an ordered list of functions within the one or more plugin software components and a priority for linking and initializing the one or more plugin software components.

11.  (Currently Amended) The method of claim 10, wherein establishing an ordered list of the one or more plugin software components further comprises:
	establishing an order in which a function call is handled by the one or more plugin software components.

12.  (Currently Amended) The method of claim 11, wherein establishing an order in which a function call is handled by the one or more plugin software components further comprises:
	using a hook with import marking and a call depth parameter to establish the order in which the function call is handled by the one or more plugin software components.

13.  (Currently Amended) The method of claim 11, wherein intercommunication between the one or more plugin software components is event driven where each plugin software component registers a handler for every event, every plugin can send any event, and when an event is sent, all of the event handlers are called.

14.  (Currently Amended) The method of claim 5, wherein dynamically creating a software adapter 
	determining that duplicate symbols are used by two or more plugin software components;
	adding prefixes to all imports and exports of the two or more plugin software components to remove the duplicate symbols; and
	renaming invocations of the two or more plugin software components and import tables that are associated with the two or more plugin software components.

15.  (Original) The method of claim 5, wherein generating, by the server computer and without access to source code for the first binary executable further comprises:
	adjusting the second binary executable to be compliant with one or more information-processing standards.

16.  (Original) The method of claim 5, wherein generating the second binary executable, further comprises:
	adjusting the second binary executable so that the second binary executable can run on a particular hardware architecture with a particular binary format.

17.  (Currently Amended) The method of claim 5, further comprising:
	automatically renaming classes and reordering resource identifiers used by the one or more plugin software components to resolve conflicts between the one or more plugin software components and the second binary executable.

18.  (Original) The method of claim 5, wherein generating the second binary executable, further comprises:
	including a user-selected policy into the second binary executable.

19. (Original) The method of claim 5, wherein one or more hooks are included in the second binary executable for at least one of tracking, intercepting or handling life cycle events for the application.

20.  (Currently Amended) The method of claim 5, further comprising:
	automatically overloading classes and methods used by the one or more plugin software components.

21.  (Original) The method of claim 5, further comprising:
	automatically determining how to split the second binary executable into multiple files based on dependencies so that the first time code is available to the application on startup.

22.  (Currently Amended) The method of claim 5, wherein the one or more plugin software components are software development kits (SDKs).

23.  (Original) The method of claim 5, further comprising:
	performing in-line encryption and decryption of strings in the first binary executable.

24.  (Original) The method of claim 5, further comprising:
	removing logs and debug data from first binary executable.
	 
25.  (Original) The method of claim 5, further comprising:
	adding a bundle identifier for the application into the second binary executable for use in tamper detection.

26.  (Currently Amended) The method of claim 5, further comprising:	
	merging required permissions for the one or more plugin software components and the first binary executable into a single permission file.

27.  (Currently Amended) A system comprising:
	one or more processors;
	memory configured to store instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a user-driven integration request and a first binary executable for a mobile application, wherein the integration request includes input specifying one or more user-selected services to be added to the first binary executable;
	analyzing the integration request and first binary executable to determine an integration plan, the analyzing including a machine learning model trained on at least one of compatibility rules or guidelines learned from past application integrations to determine combinations of services to the mobile application that work together or combinations that do not work together and thereby requiring adjustments;  
	automatically determining what fusion components are needed to complete the integration request  based on the determined integration plan and obtaining the one or more fusion components if the fusion components are available, or if the fusion components are not available, dynamically creating the one or fusion components based on the integration plan, wherein the fusion components include software adaptors for adjusting one or more plugin software components for implementing the user-selected services; and 
generating, without access to the source code for the first binary executable, a second binary executable for the mobile application
		
		
		
		

28.  (Currently Amended) A non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving a user-driven integration request and a first binary executable for a mobile application, wherein the integration request includes input specifying one or more user-selected services to be added to the first binary executable;
analyzing the integration request and first binary executable to determine an integration plan, the analyzing including a machine learning model trained on at least one of compatibility rules or guidelines learned from past application integrations to determine combinations of services to the mobile application that work together or combinations that do not work together and thereby requiring adjustments;  
automatically determining what fusion components are needed to complete the integration request  based on the determined integration plan and obtaining the one or more fusion components if the fusion components are available, or if the fusion components are not available, dynamically creating the one or more fusion components based on the integration plan, wherein the fusion components include software adaptors for adjusting one or more plugin software components for implementing the user-selected services; and 
generating, without access to the source code for the first binary executable, a second binary executable for the mobile application using the obtained or generated fusion components.
	 
	
	
	



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prakash et al. (US 2008/009219 A1), teaches that functionality of from an object file can be incorporated into an already existing binary file.  Functions are intelligently inserted into the binary with the guidance of control flow analysis of both the binary file and the object file (abstract).  One or more object files can be merged into a binary file, thus extending or modifying the functionality of the binary 
Seo et al. (US 2018/0121181 A1), teaches the merging of a fist binary of an application with a second binary to be added to the application without having to modify the source code (abstract).  However Seo et al. does not teach analyzing the integration request and first binary executable to determine an integration plan using a machine learning model trained on past application integrations and automatically determining/generating fusions components that include software adaptors for adjusting one or more plugin software components for implementing the user-selected services based on the integration plan as claimed. 
Yehuda et al. (US 2017/0060565 A2), teaches adding any new code to an existing program (abstract).  Yehuda et al. teaches adding one or more library object codes to existing code while maintaining its existing correct functionality.  An additional object file is loaded into the same memory space as the original object file.  The original object file is also modified by patching it with snippets of machine code which act as a bridge by which the original object file’s machine mode can branch to the additional hook object file’s machine code (0013-0014).  However Yehuda et al. does not teach the generation of an integration plan using machine learning as claimed and the generation of an adaptor for adjusting one or more plugin software components for implementing the user-selected services.
Kaplan et al. (US 2008/0222627 A1), teaches technique for generating add-in bridges that allow hosts to be extended using a dynamic language.  The add-in bridge is generated by generating a component for the add-in that contains at least one class to confirm to the host requirements.  A 
Shenfield (US 7,836,439 B2), teaches a method of dynamically associating an application with an extension service to generate an extended dynamically linked version of the application.   A runtime dynamic link between the extension service and the application is built to produce the executable application (abstract).  However Shenfield et al. does not teach the invention as claimed.
After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199